DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application claims priority from JP 2019-170833, filed on 9/19/2019, and from JP 2019-170831, filed on 9/19/2019.  

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, line 3, “a plurality of the substrate supporters” should be changed to --a plurality of substrate supporters-- or changed to --wherein the substrate supporter includes a plurality of substrate supporters-- to correct antecedence .
Appropriate correction is required to place claims in better form.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minato et al. (US Patent No. 4,749,436, Minato hereinafter). 
Regarding claim 1, Minato discloses an exposure device that performs exposure processing on a substrate that is at least partially circular (Figs. 1-2, equipment 100, 200 processes a semiconductor wafer W), comprising: 
a cylindrical peripheral wall member that forms a processing space in which the substrate is storable and has an upper opening and a lower opening (Fig. 1, col. 2, lines 46-57, table 5 includes a cylindrical wall with a lower aperture in opening 11 in which the stage 9 is positioned to hermetically seal the lower aperture of the opening. The upper aperture of the opening 11 includes transparent plate 12); 
a light emitter that has an emission surface that is provided above the peripheral wall member to close the upper opening of the peripheral wall member and emittable of vacuum ultraviolet rays to the processing space (Fig. 1, col. 2, lines 46-68, col. 3, lines 1-19, lines 40-65, ultraviolet lamps 20 are provided above the transparent plate 12 and table 5 and emit ultraviolet light into the process chamber S); 
a closing member that is provided to be movable in an up-and-down direction below the peripheral wall member and configured to be capable of closing and opening the lower opening (Fig. 1, col. 2, lines 36-55, col. 3, lines 23-39, flanged part 9a of stage 9 is moved vertically by lifting member 7 to a position to seal with the lower side of table 5); 
a substrate supporter that supports the substrate between the emission surface and the closing member such that the substrate faces the emission surface (Fig. 1, col. 2, lines 36-59, the top base of stage 9 supports the semiconductor wafer W between the 
a supplier that supplies an inert gas to the processing space with the substrate supported by the substrate supporter in the processing space and the lower opening closed by the closing member in the processing space (Fig. 1, col. 2, lines 46-68, col. 3, lines 23-59, inert nitrogen gas is provided from a source to a gas feed line 17, which supplies the inert nitrogen gas to the chamber S in which the wafer W is positioned. The inert gas is supplied to the chamber S when the flanged part 9a seals the opening in table 5); and 
an exhauster that exhausts an atmosphere in the processing space to outside of the processing space with the substrate supported by the substrate supporter and the lower opening closed by the closing member in the processing space (Fig. 1, col. 2, lines 46-68, col. 3, lines 23-68, vacuum pump 15 removes air in chamber S through suction path 13 and bellows tube 14 when the wafer W is supported by stage 9 and flanged part 9a is sealed to table 5).
Regarding claim 2, Minato discloses wherein a first gas flow path and a second gas flow path that communicate with outside of the peripheral wall member and the processing space are formed inside of the peripheral wall member (Fig. 1, col. 2, lines 46-68, col. 3, lines 40-68, communication path 16 connected to gas feed line 17 and suction path 13 are formed in the table 5),
the supplier is provided to be capable of supplying the inert gas into the processing space through the first gas flow path (Fig. 1, col. 2, lines 46-68, col. 3, lines 
the exhauster is provided to be capable of exhausting the atmosphere in the processing space to the outside of the processing space through the second gas flow path (Fig. 1, col. 2, lines 46-68, col. 3, lines 40-68, the vacuum pump 15 suctions air from chamber S through the suction path 13 and flexible bellows 14). 
Regarding claim 3, Minato discloses wherein the first gas flow path and the second gas flow path are respectively formed in portions of the peripheral wall member that are opposite to each other with the processing space located therebetween (Fig. 1, col. 2, lines 46-68, col. 3, lines 40-68, communication path 16 and suction path 13 are formed in table 5 such that they face each other with the chamber S interposed between the paths as depicted in Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minato as applied to claim 1 above, and further in view of Ichinose (US PGPub 2016/0111318).  
Regarding claim 4, Minato discloses wherein the closing member has a flat upper surface facing the emission surface (Fig. 1, the flanged part 9a includes a top 
Ichinose discloses wherein the closing member has a flat upper surface facing the emission surface (Figs. 1, 4, 7, the wafer holder 54 includes a flat upper surface facing the projection optical system PL), and 
a plurality of the substrate supporters are attached to the upper surface of the closing member (Figs. 4 and 7, paras. [0052], [0059], the upper surface of the wafer holder 54 includes pin-shaped protruding parts 54b and sidewall part 54c to support the bottom surface of the wafer W).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of the substrate supporters are attached to the upper surface of the closing member as taught by Ichinose on the upper surface of the closing member in the exposure devices as taught by Minato since including a plurality of the substrate supporters are attached to the upper surface of the closing member is commonly used to provide stable and secure support for the substrate.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minato as applied to claim 1 above, and further in view of Yamada et al. (US PGPub 2013/0260546, Yamada hereinafter). 
Regarding claim 6, Minato does not appear to explicitly describe a controller that controls the light emitter and the supplier, wherein the controller controls the supplier such that the inert gas is supplied into the processing space at a first flow rate in a predetermined first time that is from a point in time at which the substrate is supported by the substrate supporter in the processing space and the lower opening is closed by the closing member, controls the supplier such that the inert gas is supplied into the processing space at a second flow rate that is lower than the first flow rate in a second time that is from a point in time at which the first time elapses, and controls the light emitter such that the substrate is irradiated with vacuum ultraviolet rays from the emission surface in the second time.
Yamada discloses a controller that controls the light emitter and the supplier (Fig. 1, paras. [0040], [0065], [0069], [0102], controller 3 controls operation of the flash lamps 5 and the gas supply source 85 with valves 84 and 80), wherein 
the controller controls the supplier such that the inert gas is supplied into the processing space at a first flow rate in a predetermined first time that is from a point in time at which the substrate is supported by the substrate supporter in the processing space and the opening is closed by the closing member, controls the supplier such that the inert gas is supplied into the processing space at a second flow rate that is lower than the first flow rate in a second time that is from a point in time at which the first time elapses, and controls the light emitter such that the substrate is irradiated with ultraviolet rays from the emission surface in the second time (Fig. 12, paras. [0006], [0040], [0045], [0058], [0091], [0102], the controller controls the flow rate of nitrogen gas supplied into chamber 6 when the wafer W is transferred into the chamber onto the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a controller that controls the light emitter and the supplier, wherein the controller controls the supplier such that the inert gas is supplied into the processing space at a first flow rate in a predetermined first time that is from a point in time at which the substrate is supported by the substrate supporter in the processing space and the opening is closed by the closing member, controls the supplier such that the inert gas is supplied into the processing space at a second flow rate that is lower than the first flow rate in a second time that is from a point in time at which the first time elapses, and controls the light emitter such that the substrate is irradiated with ultraviolet rays from the emission surface in the second time as taught by Yamada with the closing member and the vacuum ultraviolet rays in the exposure device as taught by Minato since including a controller that controls the light emitter and the supplier, wherein the controller controls the supplier such that the inert gas is supplied into the processing space at a first flow rate in a predetermined first time that is from a point in time at which the substrate is supported by the substrate supporter in the processing space and the lower opening is closed by the closing member, controls the supplier such that the inert gas is supplied into the processing space at a second flow rate that is lower than the first flow rate in a second time that is from a point in time at which the first time elapses, and controls the light emitter such . 
 


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 5, the prior art of record, either alone or in combination, fails to teach or render obvious a plurality of support pins that extend in the up-and-down direction at a position below the processing space and respectively have a plurality of upper ends that are capable of supporting the substrate, wherein the closing member has a plurality of through holes into which the plurality of support pins are inserted, the plurality of support pins are provided such that the upper ends of the plurality of support pins are located at positions farther downward than upper ends of the plurality of substrate supporters when the lower opening is closed by the closing member, and are provided such that the upper ends of the plurality of support pins are located at positions farther upward than the upper ends of the plurality of substrate supporters when the lower opening is opened by the closing member. These limitations in 
Although Ichinose discloses lift pins that are movable in the Z direction to move a wafer in the vertical direction (Figs. 4 and 7, paras. [0056], [0059], [0075]-[0076], lift pins 44 are vertically movable through holes in wafer holder 54), Ichinose does not teach or render obvious the plurality of support pins are provided such that the upper ends of the plurality of support pins are located at positions farther downward than upper ends of the plurality of substrate supporters when the lower opening is closed by the closing member, and are provided such that the upper ends of the plurality of support pins are located at positions farther upward than the upper ends of the plurality of substrate supporters when the lower opening is opened by the closing member since the wafer holder does not close a lower opening. 

Claims 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious the peripheral wall member has a flow path that guides an inert gas from below to above and an opening that causes the flow path and the processing space to communicate with each other, the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Nishide et al. (US PGPub 2018/0337076) discloses a gas supply pipe that supplies gas from below to above and an opening to connect the flow path and a processing space (Figs. 1, 11, 12, paras. [0039], [0069], gas supply pipe 83 supplies gas through a labyrinth portion 97 in a gas ring 90 to treatment space 65), but Nishide et al. does not describe or render obvious the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.
Minato discloses a peripheral wall member that forms a processing space in which the substrate is storable and has an upper opening and a lower opening (Fig. 1, col. 2, lines 46-57, table 5 includes a cylindrical wall with a lower aperture in opening 11 in which the stage 9 is positioned to hermetically seal the lower aperture of the opening. The upper aperture of the opening 11 includes transparent plate 12); a light emitter that 
Nakajima (US PGPub 2009/0245761) discloses a gas supply pipe that supplies inert gas from below to above and an opening to connect the flow path and a processing space (Figs. 1, 2, paras. [0042], [0043], gas pipe 83 supplies gas to a buffer space and then to slit 81), but Nakajima does not describe the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.
Shono (US PGPub 2018/0223426) discloses a base ring with a side port for supplying gas, the side port including a funnel-like opening that spreads out towards the processing chamber (Fig. 1B, paras. [0017], [0022], gas injector 147 includes inner surfaces 179), but Shono does not describe or suggest the peripheral wall member has a flow path that guides an inert gas from below to above and an opening that causes the flow path and the processing space to communicate with each other, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.